Opinion issued August 13, 2009














In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00911-CV
__________

SHIPLEY BROTHERS, LTD., LONE STAR INVESTMENTS, KENNETH
SHIPLEY, AND CALVIN JUNEK, JR., Appellants

V.

REPUBLIC NATIONAL BANK AND ROBERT F. LARSON, Appellees



On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 852459



MEMORANDUM OPINION

	The Court today considered the parties' joint motion to vacate and remand, in
which they request that this Court withdraw its June 11, 2009 opinion and vacate its
June 26, 2009 judgment, set aside the trial court's judgment without regard to the
merits, and remand the case to the trial court for rendition of a take-nothing judgment
in accordance with the parties' settlement agreement.  The motion is granted as
follows:
	1.	This Court's opinion of June 11, 2009 is withdrawn, as are the
concurring and dissenting opinion of the same date, this opinion is
substituted in the place of the Court's original opinion, and this Court's
judgment of June 26, 2009 is vacated.  

	2.	The trial court's judgment is set aside without regard to the merits and
the case is remanded to the trial court for the rendition of a take-nothing judgment in accordance with the parties' settlement agreement. 
Tex. R. App. P. 42.1(a)(2), (c).

	2.	Pursuant to the parties' agreement, the parties shall bear their own costs
of court in the trial court and in this Court.  Tex. R. App. P. 42.1(d).

	3.	The Clerk of this Court is directed to issue mandate 10 days after the
date of this opinion.  Tex. R. App. P. 18.1.


  
 	Terry Jennings
							Justice

Panel consists of Justices Jennings, Bland, and Wilson. (1)
1. 	The Hon. Davie L. Wilson, retired Justice, Court of Appeals, First District of Texas
at Houston, participating by assignment.